                                         Case 3:17-cv-03597-EMC Document 397 Filed 04/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPTICURRENT, LLC,                                  Case No. 17-cv-03597-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO STAY EXECUTION OF
                                                                                            JUDGMENT
                                  10     POWER INTEGRATIONS, INC., et al.,
                                                                                            Docket No. 384
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Power Integrations, Inc.’s (“PI’s”) motion to stay the execution
                                  15   of the judgment against it pending its appeal of this Court’s order denying its motion for a new
                                  16   trial under Federal Rule of Civil Procedure 60. See Docket No. 384 (“Stay Mot.”).
                                  17          Under Federal Rule of Civil Procedure 62(b) (formerly 62(d)), “[a]t any time after
                                  18   judgment is entered, a party may obtain a stay by providing a bond or other security.” Fed R. Civ.
                                  19   P. 62(b). A supersedeas bond ensures that the appellee—in this case Opticurrent, LLC
                                  20   (“Opticurrent”)—will be able to collect the judgment plus interest should the court of appeals
                                  21   affirm the judgment. See Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir.
                                  22   1987) (“The purpose of a supersedeas bond is to secure the appellees from a loss resulting from
                                  23   the stay of execution and a full supersedeas bond should therefore be required.”). Therefore, when
                                  24   a party posts a supersedeas bond with the district court in compliance with Rule 62(b), “it [is]
                                  25   entitled to a stay as a matter of right.” Bennett v. Franklin Res., Inc., 360 F. Supp. 3d 972, 977
                                  26   (N.D. Cal. 2018) (quoting Am. C.L. Union of Nev. v. Masto, 670 F.3d 1046, 1066 (9th Cir. 2012));
                                  27   see also Matter of Combined Metals Reduction Co., 557 F.2d 179, 193 (9th Cir. 1977) (“Since no
                                  28   bond was posted, the grant or denial of the stays was a matter strictly within the judge’s
                                         Case 3:17-cv-03597-EMC Document 397 Filed 04/06/21 Page 2 of 2




                                   1   discretion.”).

                                   2           Here, PI has obtained a supersedeas bond equal to 125% of Opticurrent’s $1,199,987

                                   3   award, i.e., $1,499,959.08, plus 125% of subsequent royalties. See Docket No. 394-2 (Decl. of

                                   4   Michael R. Headley in Supp. of Renewed Mot. to Stay Execution, Ex. A (Bond No. 3484412)).

                                   5   The total amount of the bond is $1,943,105.86, and the bond specifies that it is undertaken

                                   6   “pending appeal from Rule 60 order.” Id. Therefore, PI is entitled to a stay of the judgment’s

                                   7   execution because “the funds deposited with the Court [are] sufficient to protect [Opticurrent]

                                   8   from loss while the execution is stayed.” Rachel, 831 F.3d at 1505 n.1.

                                   9           Opticurrent argues that this Court should deny the stay under In re Zapata Gulf Marine

                                  10   Corporation, 941 F.2d 293 (5th Cir. 1991)—a 1991 Fifth Circuit case—because “where a case is

                                  11   transferred under 28 U.S.C. § 1404, the choice of law rules that would have been applied by the

                                  12   transferor court—here, the Eastern District of Texas—are applied.” See Docket No. 387
Northern District of California
 United States District Court




                                  13   (“Opp’n”). But § 1404(a) does not require this Court to apply Fifth Circuit law because whether

                                  14   to stay the execution of the judgment pending appeal is a question of federal law, not state law.

                                  15   See Ferens v. John Deere Co., 494 U.S. 516, 523 (1990) (“First, § 1404(a) should not deprive

                                  16   parties of state-law advantages that exist absent diversity jurisdiction.” (emphasis added)).

                                  17   Indeed, this Court’s application of Rule 62(b)—a federal rule of civil procedure—has nothing to

                                  18   do with Texas or California state law. As a result, the aforementioned Ninth Circuit law governs

                                  19   this motion. See Tennant Co. v. Hako Minuteman, Inc., 878 F.2d 1413, 1416 (Fed. Cir. 1989)

                                  20   (“On a procedural issue, this court applies the law of the regional circuit to which district court

                                  21   appeals normally lie, unless the issue pertains to or is unique to patent law.”).

                                  22           Accordingly, the Court GRANTS PI’s motion to stay the execution of the judgment in this

                                  23   case until its appeal of this Court’s Rule 60 motion is decided.

                                  24           This order disposes of Docket No. 384.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 6, 2021

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          2
